DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application
This communication is a Non-Final Office Action in response to the Preliminary Amendment filed on the 9th day of June, 2020. Claims 27-52 are pending. Claims 1-26 have been cancelled. No claims are allowed. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12th day of June, 2020, and the 9th day of December, 2020, was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Examiner notes that the claimed invention in Claims 27-52 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 27-52 of prior U.S. Patent No. 107198898. This is a statutory double patenting rejection. Therefore the claims are rejected


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27-52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under the 2019 PEG, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 27-52 are directed to a method. Thus, each of the claims falls within one of the four statutory categories (step 1). However, the claims also fall within the judicial exception of an abstract idea (step 2). Claims 27 and 40 are directed to substantially similar language and will be addressed together. 
Under Step 2A Prong 1, the test is to identify whether the claims are “directed to” a judicial exception. Examiner notes that the claimed invention is directed to an abstract idea in that the instant application is directed to certain methods of organizing human activity specifically legal interactions such as analyzing patent or intellectual property information (see at least 84 Fed. Reg. (4) at 52).
Examiner notes that claims 27-52 recite a method and system for analyzing a patent application and providing a visual representation, the method comprising: displaying, by a processing device, claims of the patent application in a claim tree hierarchical structure on a display, wherein the claim tree hierarchical structure visually depicts relationships between the claims; identifying one or more words of at least one of the claims that constitutes one or more elements; displaying, in the claim tree hierarchical structure, the words constituting the one or more elements in association with the claims; searching at least one database for a selected element from one or more elements in association with the claims, wherein results of the search indicate that the selected element has a defined prior usage in patents or patent applications with earlier priority dates stored in the at least one database and corresponding case reference information in court opinions stored in the at least one database, the defined prior usage informing how the selected element has been used in the patents or patent applications with earlier priority dates to provide a meaning of the selected element, and the case reference information indicating how the selected element has been interpreted by courts; and displaying the selected element with a first visual indication indicating that the selected element has been used in the patents or patent applications with earlier priority dates from the at least one database, and a second visual indication indicating that the selected element has been interpreted by courts which is similar to themes defined above of method of organizing human activity such as managing legal interactions (e.g. managing patent portfolios, creating patent applications), and is similar to the abstract idea identified in the 2019 PEG in grouping “b” in that the claims recite certain methods of organizing human activity such as managing legal interactions. The limitations, substantially comprising the body of the claim, recite a standard process of organizing patent information and patent portfolios of related patents and patent applications in order to view information regarding the patents such as claim information. The limitations are directed to the process of drafting and editing a patent application. Traditionally, inventors, patent attorneys or anyone else involved in intellectual property make several edits and changes to the patent application document before filing and interested parties have been doing such long before the invention of computers. Applicant’s, Attorney’s and Inventors are implementing the claimed method on a daily basis and have since the creation of patent law.  Because the limitations above closely follow the steps standard in drafting and creating patent documents, and the steps of the claims involve organizing human activity, the claim recites an abstract idea consistent with the “organizing human activity” grouping set forth in the 2019 PEG.
Alternatively, the highlight portions of the claim recites method for analyzing a patent application and providing a visual representation, the method comprising: displaying, by a processing device, claims of the patent application in a claim tree hierarchical structure on a display, wherein the claim tree hierarchical structure visually depicts relationships between the claims; identifying one or more words of at least one of the claims that constitutes one or more elements; displaying, in the claim tree hierarchical structure, the words constituting the one or more elements in association with the claims; searching at least one database for a selected element from one or more elements in association with the claims, wherein results of the search indicate that the selected element has a defined prior usage in patents or patent applications with earlier priority dates stored in the at least one database and corresponding case reference information in court opinions stored in the at least one database, the defined prior usage informing how the selected element has been used in the patents or patent applications with earlier priority dates to provide a meaning of the selected element, and the case reference information indicating how the selected element has been interpreted by courts; and displaying the selected element with a first visual indication indicating that the selected element has been used in the patents or patent applications with earlier priority dates from the at least one database, and a second visual indication indicating that the selected element has been interpreted by courts which is similar directed a process directed to concepts that are performed mentally and a product of human mental work. The limitations suggest a process similar to standard practice in maintaining and organizing intellectual property information such as patents. Examiner notes patent portfolios have been created and maintained by inventors, companies and attorneys (people) long before modern computer were invented, and continues to be predominantly a product of human endeavor. The instant application is directed to a user using generically claimed computer structure to create a patent document. Because the limitations above closely follow the steps of patent document creation and processing, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind, the claim recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.
The conclusion that the claims recite an abstract idea within the groupings of the 2019 PEG remains grounded in the broadest reasonable interpretation consistent with the description of the invention in the specification. For example, [App. Spec. ¶ 2-4], “invention relates to computerized systems and methods for analyzing documents… many kinds of documents, require consistency and precision in the selection and use of words throughout the documents”. Accordingly, the Examiner submits claim claims 27-52 recite an abstract idea based on the language identified in claim claims 27-52, and the abstract ideas previously identified based on that language that remains consistent with the groupings of Step 2A Prong 1 of the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of legal interactions and agreements on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “computer” recited at a high level of generality. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field. This is consistent with Applicant’s disclosure which states:
Server 110 may comprise a computer (e.g., a personal computer, network computer, server, or mainframe computer) having one or more processors (not shown) that may be selectively activated or reconfigured by a computer program. Furthermore, server 110 may distribute data for parallel processing by one or more additional servers (not shown). Server 110 may also be implemented in a distributed network. Alternatively, server 110 may be specially constructed for carrying-out methods consistent with disclosed embodiments.

(App. Spec. ¶ 35). Accordingly, the claimed “method” read in light of the specification employs any wide range of possible devices comprising a number of components that are “well-known” and included in an indiscriminate “computer system” (e.g., processor, modules). Thus, the claimed structure amounts to appending generic computer elements to abstract idea comprising the body of the claim. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be an “computer-implemented method” and even basic, generic recitations that imply use of the computer such as “selecting” tools would add little if anything to the abstract idea.
Similarly, reciting the abstract idea as software functions used to program a generic computer is not significant or meaningful: generic computers are programmed with software to perform various functions every day. A programmed generic computer is not a particular machine and by itself does not amount to an inventive concept because, as discussed in MPEP 2106.05(a), adding the words “apply it” (or an equivalent) with the judicial exception, or more instructions to implement an abstract idea on a computer, as discussed in Alice, 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)), is not enough to integrate the exception into a practical application. Further, it is not relevant that a human may perform a task differently from a computer. It is necessarily true that a human might apply an abstract idea in a different manner from a computer. What matters is the application, “stating an abstract idea while adding the words ‘apply it with a computer’” will not render an abstract idea non-abstract. Tranxition v. Lenovo, Nos. 2015-1907, -1941, -1958 (Fed. Cir. Nov. 16, 2016), slip op. at 7-8.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claims 27-52, is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claims 27-52 do not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
Examiner notes that the dependent claims 28-39 and 41-52 are directed to further embellishments of the abstract idea and is not directed to significantly more than the identified abstract idea.
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4 (pages 51-57).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Young/Examiner, Art Unit 3689